DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “control circuitry, wherein the control circuitry is configured to compare an address received by the memory device to a plurality of instances of address information stored in the memory device, wherein, each instance of address information of the plurality of instances of address information corresponds to a respective termination value stored in the memory device; and in response to the memory device receiving an address matching an instance of address information stored in the memory device, the control circuity is further configured to activate the termination device using the respective termination value corresponding to the instance of address information matching the received address”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 6 in the instant application is the combination with the inclusion in these claims that “a termination register comprising a plurality of first fields and a plurality of second fields, wherein each first field of the plurality of first fields is configured to store a respective instance of address information, wherein each second field of the plurality of second fields corresponds to a respective first field of the plurality of first fields, and wherein each second field of the plurality of second fields is configured to store a respective termination value, and control circuitry, wherein the control circuitry is configured to compare an address received by the memory device to any address information stored in the plurality of first fields and, in response to the memory device receiving an address matching an instance of address information stored in the plurality of first fields, is configured to activate the termination device 
The primary reasons for allowance of claim 10 in the instant application is the combination with the inclusion in these claims that “wherein the controller is configured to load respective sets of termination information to a subset of memory devices of the plurality of memory devices; wherein each memory device of the subset of memory devices is configured to store its respective set of termination information to an array of non-volatile memory cells of that memory device; and wherein, for each memory device of the subset of memory devices, its respective set of termination information comprises address information of the memory system and one or more termination values to be used by that memory device to adjust an impedance characteristic of that memory device in response to receiving an address from the controller matching that address information”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138